Citation Nr: 0112449	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00-15 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Dental injury from service trauma (for dental treatment 
purposes).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


REMAND

The veteran had active duty from November 1976 to December 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

A hearing on appeal will be granted if the appellant or the 
appellant's representative expresses a desire to appear in 
person.  38 C.F.R. § 20.700(a) (2000).  Because the Board may 
not proceed with an adjudication of the veteran's claim 
without affording him an opportunity to present testimony at 
the requested hearing, a remand is required.  See 38 U.S.C.A. 
§ 7107(b) (West 1991 & Supp. 2000); 38 C.F.R. § 20.700(a) 
(2000).

In December 1997 and August 2000 the veteran requested a RO 
hearing.  The Board notes that in his September 2000 request 
for a videoconference the veteran indicated that he did not 
have a telephone and provided the telephone number for a 
church.  The veteran was notified by letter, dated October 5, 
2000, that the hearing was scheduled for November 5, 2000.  
In a November 1, 2000 report of contact it was noted that the 
RO attempted to contact the veteran by telephone the previous 
day to clarify that the hearing was actually scheduled for 
November 1, 2000 and not November 5, 2000 as erroneously 
indicated in the October 5, 2000 letter to the veteran.  The 
RO left a voice mail message with the veteran's 
representative regarding the unsuccessful attempt to contact 
the veteran about the correct hearing date.  The veteran was 
not provided a 30-day advance notice of the correct time and 
place of the RO hearing.  See 38 C.F.R. § 19.76 (2000).  
Thus, to ensure full compliance with due process 
requirements, a RO hearing must be rescheduled.  38 C.F.R. §§ 
20.703, 20.704 (2000).

The RO should schedule the veteran for a 
hearing.  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record, keeping 
in mind the 30-day advance notice 
requirement specified at 38 C.F.R. § 
19.76 (2000).  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

